EXHIBIT 6
                      Catholic Educational Mission and Community Policies

The Mission of Catholic Education

Catholic education is an expression of the Church’s mission of salvation and an instrument of
evangelization: to make disciples of Christ and to teach them to observe all that He has
commanded. 1 Through Catholic education, students encounter God, who in Jesus Christ reveals
His transforming love and truth. 2 Christ is the foundation of Catholic education; 3 He is the
Master who journeys with students through school and life as genuine Teacher and perfect
Man. 4

As a faith community in communion with the Church, all its members give witness to Christ’s
teachings as set forth by the Magisterium and especially as articulated in the Catechism of the
Catholic Church. With a Christian vision, Catholic education fulfills its purpose of the critical
transmission of culture in the light of faith7 and integral formation of students in body, mind, and
spirit. 5

        Evangelization. The Lyceum assists in the salvific mission of the Catholic Church
        by preparing all students to seek and proclaim the Good News through education
        and formation in the Catholic faith. 6

        Encounter with Christ. Through daily interaction, prayer, liturgies, and participation in
        the sacraments, 7 all members of The Lyceum’s community encounter Christ and His
        transforming love and truth and in so doing are drawn to proclaim and fulfill His calling
        for them and for the Christian community. 8 Through this encounter, students are moved
        toward the fullness of their humanity, becoming more aware of the gift of Faith given
        them at Baptism, 9 to mature into adults who will bear witness to the Mystical Body of


1
  Matthew 28: 19-20.
2
  Pope Benedict XVI, Meeting With Catholic Educators, Washington, DC, 2008; Pope Benedict XVI, Spe Salvi,
2007, #4.
3
  Sacred Congregation for Catholic Education, The Catholic School, 1977, #34.
4
  Congregation for Catholic Education, The Religious Dimension of Education in a Catholic School, 1988, #25.
5
  Congregation for Catholic Education, Circular Letter to the Presidents of Bishops’ Conferences on Religious
Education in Schools, 2009 #1.
6
  The Catholic School, 1977, #5.
7
  The Catholic School, 1977, #54, 55.
8
  Pope St. John Paul II, Catechesi Tradendae, 1979, #23.
9
  The Religious Dimension of Education in a Catholic School, #98.
              The Lyceum ∙ 1545 South Green Road ∙ South Euclid, OH 44121
                                               (216) 707-1121
                                                                     The Lyceum v. City of South Euclid
                                                                       Ex. 6 - Human Sexuality Policies
                                                                                                  0026
        Christ, respect the dignity of the human person, provide service, lead apostolic lives, and
        build the Kingdom of God. 10

        Community of faith. As members of a Catholic educational community, we are all
        called to model confident and joyful public witness in both word and deed and to live
        by the moral demands of the Gospel 11 in order to model for students the integration of
        faith and life and to assist in the development of virtues characteristic of the Catholic
        Christian. 12 We do this by living in communion with the Church and its teachings.
        Faculty and staff in particular are expected to abide by the Church’s official teachings
        and by the vision of education set forth in The Holy See’s Teaching on Catholic
        Schools, and The Lyceum accordingly will hire for Catholic mission as described in the
        same document. 13

        Believing in the mercy and forgiveness of Christ, we acknowledge our sinful and fallen
        nature and look to Christ and to the Sacraments He has given us as sources of grace and
        strength, particularly when striving to live according to the Ten Commandments given to
        us in the Old Testament and the Beatitudes given to us by Christ in the New.

        Authority for teaching. We profess that all authority for our moral and spiritual
        teaching is based on the Gospels of Jesus Christ 14 and the traditions of the
        Catholic Church as taught by its ordinary and extraordinary Magisterium, and
        especially as contained within the Catechism of the Catholic Church.

        Transmission of culture. Permeated by an evangelical spirit of authentic freedom and
        charity, 15 The Lyceum provides a unique setting where everyone is aware of the living
        presence of Jesus Christ as evidenced throughout the daily rituals of prayer and
        Sacraments, harmonious and friendly relationships, 16 and curricular selections where
        faith and culture are intertwined in all areas of school life. 17 Cultivating within students
        their intellectual, creative, and aesthetic faculties in order to develop the right use of
        reason, promote a sense of values, and encouraging just attitudes and prudent
        behavior, 18 The Lyceum strives to hand down the cultural patrimony of previous
        generations, in particular a Christian anthropology which teaches that man was made in
        the image and likeness of God.



10
   The Religious Dimension of Education in a Catholic School, #95; The Catholic School, #7.
11
   Sacred Congregation for Catholic Education, Lay Catholics in Schools: Witnesses to Faith, 1982, #6.
12
   Congregation for Catholic Education, Educating Together in Catholic Schools: A Shared Mission Between
Consecrated Persons and the Lay Faithful, 2007, #24.
13
   Archbishop J. Michael Miller, CSB, Secretary, Congregation for Catholic Education, The Holy See’s Teaching on
Catholic Schools.
14
   The Catholic School, #34.
15
   Pope Paul VI, Gravissimum Educationis, 1965, #8.
16
   The Religious Dimension of Education in a Catholic School, #26, 27.
17
   United States Conference of Catholic Bishops, Renewing our Commitment to Catholic Elementary and Secondary
Schools in the Third Millennium, 2005.
18
   Gravissimum Educationis, #5; Lay Catholics in Schools: Witnesses to Faith, #8.
              The Lyceum ∙ 1545 South Green Road ∙ South Euclid, OH 44121
                                               (216) 707-1121
                                                                    The Lyceum v. City of South Euclid
                                                                      Ex. 6 - Human Sexuality Policies
                                                                                                 0027
Catholic Teaching and Human Sexuality

All members of The Lyceum community, including faculty, staff, parents, guardians, and
students, are expected to strive to live a life of virtue guided by the teachings of the Catholic
Church in all aspects of their lives. The Lyceum’s pastoral and policy practices are written in
fidelity to the moral guidance and teachings of the Catholic Church in all areas that touch on
human flourishing. The Lyceum establishes an environment of encouragement, mercy, healing,
and love to accompany its members as we journey on the path toward holiness.

At the heart of a Catholic school’s unique educational charism is integral formation of the
whole human person. The Church instructs us,

        Since true education must strive for complete formation of the human person that looks
        to his or her final end as well as to the common good of societies, children and youth are
        to be nurtured in such a way that they are able to develop their physical, moral, and
        intellectual talents harmoniously, acquire a more perfect sense of responsibility and right
        use of freedom, and are formed to participate actively in social life. 19

Because our efforts at integral formation include the integrity of body, spirit, and moral
development, The Lyceum has a proper concern for each student’s behavior and development
in the complex area of human sexuality. As a Catholic institution, we believe that human
bodies are gifts from God and temples of the Holy Spirit. 20 All men and women are called to a
life of chastity appropriate to their vocation as single, married, or consecrated religious. The
Church defines chastity as “the successful integration of sexuality within the person and thus
the inner unity of man in his bodily and spiritual being”. 21

The Church also teaches that “sexuality, in which man’s belonging to the bodily and biological
world is expressed, becomes personal and truly human when it is integrated into the relationship
of one person to another, in the complete and lifelong mutual gift of a man and a woman”. 22 We
believe that human sexual behavior is only properly oriented to the ends of love and life in the
context of Holy Matrimony. 23

The proper understanding of human sexuality requires personal integrity and full integration of
body and soul as created by God. According to the Church, “the chaste person maintains the
integrity of the powers of life and love placed in him. This integrity ensures the unity of the
person; it is opposed to any behavior that would impair it. It tolerates neither a double life nor
duplicity in speech.” 24

19
   Libreria Editrice Vaticana, Code of Canon Law, Canon 795.
20
   1 Cor 6:19.
21
   Catechism of the Catholic Church, #2337.
22
   Ibid. See also Canon 20 of the Code of Canon Law for the Oriental Churches: “The Christian faithful since they
are called by baptism to lead a life in conformity with the teaching of the gospel, have the right to a Christian
education by which they will be properly instructed so as to develop the maturity of a human person and at the same
time come to know and live the mystery of salvation.”
23
   Catechism of the Catholic Church, #2360.
24
   Ibid.
               The Lyceum ∙ 1545 South Green Road ∙ South Euclid, OH 44121
                                                  (216) 707-1121
                                                                      The Lyceum v. City of South Euclid
                                                                        Ex. 6 - Human Sexuality Policies
                                                                                                   0028
We believe that the body and soul are intimately united: the body does not contain the soul like
water in a glass, but the two are intimately dependent upon each other to express man as the
highest order of creation. 25 We believe that the sexes are complementary and that as “male and
female he made them”. 26 Our given biological sex is part of the divine plan. 27 The Church
teaches that sexual identity is “a reality deeply inscribed in man and woman,” 28 it constitutes but
is more than one’s biological identity, 29 and a person “should acknowledge and accept his
sexual identity”. 30 One’s biological sex and gender expression are not to be disaggregated, 31 but
should be seen in harmony, according to God’s plan.

As a Catholic educational institution, we understand truth to be the correspondence of mind to
reality: 32 a reality which is created by and held in existence by God and which entails the
fullness of God’s creation and divine plan. We also affirm that reality is knowable through the
use of properly functioning senses and reason, as well as through the aid of divine revelation and
the teaching of the Church. 33

We believe that man and woman share the same humanity 34 and “inalienable dignity which
comes to them immediately from God their Creator.” 35 We believe “they are equal as persons
(“bone of my bones…”) and complementary as masculine and feminine.” Therefore they are
deserving of respect, and no harassment, violence, or discrimination because of one’s sex will be
tolerated.

Offenses against chastity and marriage, including those described in the Catechism of the
Catholic Church, will not be tolerated. Members of the Lyceum community may not advocate
for such behaviors, share conversations or publications of a prurient nature, or otherwise impede
chastity in the context of our Catholic school classes, activities, or events.

Behaviors that are contrary to Catholic morality and the expectations of this school include
but are not limited to: vulgar language and gestures of a sexual nature, immodest dress or
deportment, expressions of lust, masturbation, pornography, fornication, homosexual activity,
expressing a gender that is discordant with one’s biological sex, adultery, cohabitating in a
sexual relationship outside of marriage, voluntary sterilization, artificial contraception, in vitro
fertilization, procuring an abortion, and sexual harassment or abuse.



25
   Catechism of the Catholic Church, #358, 365; Catechism of the Catholic Church, #2332.
26
   Catechism of the Catholic Church, #369-373; Gen 1:27.
27
   Gen. 1:27; Matthew 19:4; Mark 10:6.
28
   Congregation for the Doctrine of Faith, Letter to Bishops of the Catholic Church on the Collaboration of Men and
Woman in the Church and the World, 2004, #8.
29
   Catechism of the Catholic Church, #2332-2333; Catechism of the Catholic Church, #2361; Pontifical Council for
the Family, Family, Marriage and ‘De Facto’ Unions, 2000, #8.
30
   Catechism of the Catholic Church, #2393.
31
   Family, Marriage and ‘De Facto’ Unions, #8.
32
   St. Thomas Aquinas, Summa Theologica, First Part, Question 16.
33
   Pope St. John Paul II, Fides et Ratio, 1998, #22.
34
   Catechism of the Catholic Church, #371.
35
   Catechism of the Catholic Church, #369.
              The Lyceum ∙ 1545 South Green Road ∙ South Euclid, OH 44121
                                                  (216) 707-1121
                                                                      The Lyceum v. City of South Euclid
                                                                        Ex. 6 - Human Sexuality Policies
                                                                                                   0029
Community Policies

The Lyceum has adopted the following terminology and policies in fidelity to its Catholic
educational mission as described above:

Definition of Terms
“Sex” means the biological condition of being male or female as based upon physical
differences at birth. 36 “Gender” is a person’s identity as male or female, harmonious with one’s
biological sex upon birth. 37 “Chastity” is the successful integration of sexuality within the
person and thus the inner unity of man in his bodily and spiritual being. 38 “Marriage” is the
Sacrament of Holy Matrimony, by which one man and one woman unite in a lifelong
partnership for the good of the spouses and the procreation and education of children. 39

Athletic Policy

Students are only eligible to participate on The Lyceum’s sport teams consistent with their
biological sex. In order to maintain dignity, modesty, and respect for forms of physical contact
between members of the opposite sex, at no time will members of the opposite sex wrestle each
other in intra-school or inter-school activities.

Bullying Policy

The common good and Christian justice and charity demand a school environment that is safe
and affirming of the dignity of all persons. Bullying of any kind will not be tolerated.

Chastity

All members of this Catholic school community are called to a life of chastity appropriate to
their vocation as single, married, or consecrated religious. This requires modesty in language,
appearance, and behavior.

Dance Policy

In keeping with the Christian mission and moral standards of The Lyceum, student dress and
behavior is to conform to those characteristics of a virtuous and Christ-centered person at all
times, including dances and social activities. Consistent with these expectations, students are to
refrain from any sexually suggestive behavior both on and off the dance floor. Because the



36
   Physical differences at birth include chromosomal levels. In the unlikely event that a biological sex determination
made at birth is uncertain or inaccurate (a situation affecting less than .1% of the human population) chromosomal
levels may need be taken into consideration.
37
   Catechism of the Catholic Church, #2333.
38
   Catechism of the Catholic Church, #2337.
39
   Catechism of the Catholic Church, #1601.
               The Lyceum ∙ 1545 South Green Road ∙ South Euclid, OH 44121
                                                   (216) 707-1121
                                                                        The Lyceum v. City of South Euclid
                                                                          Ex. 6 - Human Sexuality Policies
                                                                                                     0030
Church teaches that same-sex attractions are disordered, 40 advocating for or expressing same-
sex attractions, including same-sex couples at dances, is not permitted.

Dress Code/Uniform Code

In order to maintain uniform appearance and proper comportment throughout the school day
and at school events, all students, staff, and faculty must follow the dress code expectations of
their biological sex while on campus and while representing The Lyceum at outside functions.
Modesty is expected at all times.

Facilities Use Policy

Chaste behavior and modesty in dress and deportment is expected at all times on school
property and at school events. All students, staff, faculty, and visitors are to observe modesty
when using changing facilities, locker rooms, showers, and restrooms and may only use
facilities that conform to the individual’s biological sex. The latter policy applies in any state of
undress in front of others.

School facilities are dedicated to the mission of Catholic education and may not be used by any
member of The Lyceum community or any external organization or individual for any purpose
or cause that is contrary to Catholic teaching or otherwise opposed to the Catholic Church.

Formal Titles and Names

Students will address all adults by their proper titles as based on The Lyceum’s employment
documents (Mr., Mrs., Miss, Dr., Sr., Brother, etc.) and surname (last name). School personnel
will address students by the original name with which the student was registered (or its common
derivative) and correlating pronouns.

Gender Identity

The Lyceum will interact with students according to their biological sex as based upon physical
differences at birth. A member of The Lyceum community who wishes to express a gender
other than his or her biological sex is understood as operating outside of the “reality deeply
inscribed” 41 within. Assisting the person in his or her disconnect with this reality, however
sincerely experienced, by agreeing to participate in any efforts to change natural gender
expression is contrary to the pursuit of the truth. Authentic love, a gift of the self for the good of
the other, requires that we compassionately dwell in the truth and assist those we love to do the
same.

The Lyceum recognizes that occasionally there may be instances where young people
experience dissonance between their biological sex and the roles and norms advocated by


40
  Catechism of the Catholic Church, #2357.
41
  Letter to Bishops of the Catholic Church on the Collaboration of Men and Woman in the Church and the World,
#8.
              The Lyceum ∙ 1545 South Green Road ∙ South Euclid, OH 44121
                                                (216) 707-1121
                                                                   The Lyceum v. City of South Euclid
                                                                     Ex. 6 - Human Sexuality Policies
                                                                                                0031
society. 42 Some young people might feel drawn to dress, act, and even manipulate their physical
bodies in ways contrary to God’s plan. The Lyceum advocates that young people, working with
their parents, bring these types of issues to their pastor as well as to other trained professionals
who might best assist them in clarifying and defining issues of self (and sexual) identity in
accord with Catholic teaching and God’s natural plan.

Mission Integrity

The Lyceum joyfully exercises its responsibility to teach Catholic faith and morals in all
fullness and especially as expressed in the Catechism of the Catholic Church. Parents or
guardians and non-Catholics whose religious practices and beliefs run counter to Church
teaching might experience possible conflicts as we maintain mission integrity. Sincere
questioning of the practices of the Catholic faith in order to more deeply understand them are
welcome, but openly hostile, public defiance and challenge of Catholic truths or morality, are
signs that a student, parent, staff or faculty member may not be a fit for The Lyceum’s primary
evangelical mission and, thus, may be denied admission or may be asked to leave The Lyceum.

Public Displays of Affection

In order to maintain a professional atmosphere of learning, romantic displays of affection, such
as romantic hugging, kissing, hand-holding, sitting on laps, etc., are not permitted at school or at
school-sponsored events.

Same-Sex Attraction

Because the Catholic Church teaches that same-sex attraction is inherently disordered 43 and
that sexual activity is only appropriate for the purposes of love and life within Holy
Matrimony44, individuals experiencing this disordered inclination may not advocate, celebrate,
or express it in the context of our Catholic school classes, activities, or events.

The use of the term “same-sex attraction” in discussing homosexual inclinations is preferred,
since there is only one proper sexual orientation: that which orients a man to a woman in the
bonds of matrimony. Because labels can falsely promote a lasting identification or enduring
notion of self, The Lyceum avoids labeling individuals with such terms as “gay,” “lesbian,”
“bisexual,” or “queer,” even when the individual might desire such identification.

The Church encourages individuals experiencing same-sex attraction to pursue the virtues of
chastity, self-mastery, and friendship instead of acting upon those inclinations romantically or
sexually. 45




42
   Pontifical Council for the Family, Family, Marriage and ‘De Facto’ Unions, 2000, #8.
43
   Catechism of the Catholic Church, #2357.
44
   Catechism of the Catholic Church, #2360.
45
   Sacred Congregation for the Doctrine of the Faith, Persona Humana, 1975, #8; Synod of Bishops, The Pastoral
Challenges of the Family in the Context of Evangelization: Instrumentum Laboris, 2014, #110-112.
               The Lyceum ∙ 1545 South Green Road ∙ South Euclid, OH 44121
                                                (216) 707-1121
                                                                    The Lyceum v. City of South Euclid
                                                                      Ex. 6 - Human Sexuality Policies
                                                                                                 0032
